Citation Nr: 1618335	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  14-09 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for Meniere's disease, to include deafness tinnitus, and vertigo, to include as secondary to service connected posttraumatic stress disorder (PTSD) with major depressive disorder. 

2.  Entitlement to service connection for obesity, to include as secondary to service connected PTSD with major depressive disorder.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel








INTRODUCTION

The appellant served in the Air National Guard.  Verified periods of active duty for training (ADT) are:  July 17 1983 to July 29 1983; August 14, 1983 to September 30; 1983; and March 12 1984 to March 15 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In September 2015, the Board remanded the appellant's claims for further development.  Subsequently, in a February 2016 rating decision, the RO granted service connection for PTSD with major depressive disorder.  Thus, that issue is no longer before the Board.

In a March 2016 Notice of Disagreement (NOD), the appellant contested the assigned effective date of her service-connected PTSD with major depressive disorder.  Under these circumstances, the Board would typically remand this matter for issuance of a Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  However, in an April 2016 letter, the RO acknowledged that the appellant filed an NOD with respect to this issue.  The RO also indicated that it would attempt to resolve the disagreement, but that, if resolution was not possible, it would provide the appellant with a SOC.  Thus, the Board believes that a remand under Manlincon is not necessary at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, service connection for PTSD with major depressive disorder was granted in a February 2016 rating decision.  In that decision, the RO determined that the appellant's PTSD with major depression was related to military sexual trauma (MST).  

The Board notes that MST can involve a constellation of symptoms beyond PTSD.  Thus, the question becomes whether the appellant's claimed disabilities of obesity and Meniere's disease, including deafness, tinnitus, and vertigo, are related to either her service connected PTSD with major depressive disorder or to her conceded MST.  A remand is required to address these issues.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA examination in order to ascertain the nature and etiology of her claimed Meniere's disease, deafness, tinnitus, vertigo, and obesity, and the relationship, if any, of each to her military sexual trauma and or service-connected PTSD with major depressive disorder.  Following a review of the electronic claim file and the clinical evaluation, the examiner is to address the following questions: 

(a) Is it at least as likely as not (a 50 percent or greater probability) that any currently diagnosed Meniere's disease, deafness, tinnitus, vertigo, and/or obesity is related to the appellant's military sexual trauma?

(b) Is it at least as likely as not (a 50 percent or greater probability) that any currently diagnosed Meniere's disease, deafness, tinnitus, vertigo, and/or obesity was caused by the appellant's service-connected PTSD with major depressive disorder? 

(c) Is it at least as likely as not that the appellant's service-connected PTSD and major depressive disorder aggravates any currently diagnosed Meniere's disease, deafness, tinnitus, vertigo, and/or obesity?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition, versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability present (i.e., a baseline) before the onset of the aggravation.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, re-adjudicate the claims on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case (SSOC) and return the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




